Cowin, J.
(concurring). I agree with the court that private action pursuant to G. L. c. 93A, § 9, requires proof of a causal connection between a deceptive act and injury to a consumer. Ante at 797. The plaintiffs in the present case have not offered proof of an injury. Private action pursuant to § 9 is thus not available. “The statutory language, when clear and unambiguous, must be given its ordinary meaning.” Bronstein v. Prudential Ins. Co., 390 Mass. 701, 704 (1984).
I write separately because the court fails to overrule expressly the contrary holding of Leardi v. Brown, 394 Mass. 151, 152 (1985) (Leardi). In the Leardi case, a fact situation similar to that in today’s case yielded an opposite result. Insofar as the court suggests today that Leardi, supra, remains a viable precedent, ante at 798-800, its opinion can only engender confusion among those who rely on our decisions for guidance. I believe the time has arrived to put the Leardi decision to rest.
*803The problem with Leardi, supra, was its determination that the plaintiffs suffered an injury cognizable under G. L. c. 93A, § 9, although the harm they suffered was wholly speculative and abstract. The Leardi court described this supposed injury as an “invasion of any legally protected interest of another,” Leardi, supra at 159, quoting Restatement (Second) of Torts § 7 (1965), but to the extent this phrase has any meaning at all, it does not comport with the injury requirement of § 9. None of the plaintiff tenants in the Leardi case suffered harm as harm is traditionally understood. They lost no money or other benefit, and they made no complaint with respect to the conditions of their apartments. Id. at 153-154. Recovery for plaintiffs such as those in the Leardi case was not contemplated by § 9, the purpose of which was to allow recovery to consumers who have actually been injured by an unlawful trade practice.
Today, the court seeks to preserve the status of the Leardi decision by distinguishing it from the instant case on two grounds. First, the court suggests that the circumstances of the cases differ in their potential for injury to the respective plaintiffs. The court states that in the present case, the “statutorily noncompliant terms in Enterprise’s automobile rental contracts . . . could not deter the plaintiffs from asserting any legal rights.” Ante at 800. This is true in a limited sense. Certain speculative events must first occur before the plaintiffs could assert their rights: the rental vehicles must have been damaged and Enterprise must have inappropriately sought recovery pursuant to the unlawful provision.1 Ante at 793-794. In contrast, in the earlier Leardi case, the court suggests today that the deterrent effect of the deceptive apartment lease provisions at issue actually “misled the tenants as to the landlord’s statutory obligation to maintain the premises in a habitable condition.” Ante at 799.
However, despite the court’s suggestion otherwise, the salient facts of the cases are quite similar. In neither case did the plaintiffs show they had occasion to exercise the rights that were negated by the deceptive practices of the defendants. The two necessary preconditions for injury in the instant case have *804been described. In the Leardi case, the plaintiffs would have had no occasion to enforce their relevant rights unless their apartments were unsanitary or unhabitable and the landlord failed to honor the pertinent statutory obligations. Id. at 154, 156-157 (noting tenants conceded landlord never attempted to enforce offending portions of lease). See ante at 799-800 & n.20. In other words, the plaintiffs in both cases showed that contractual arrangements violated their statutory rights, and, in both cases, the applicability of the unlawful provisions was speculative and uncertain.
The court’s effort to distinguish the cases seems to me to arise not so much from analytical conviction but from a desire to avoid acknowledging that Leardi was wrongly decided. It also, unfortunately, might be read to revive a tenuous distinction regarding the nature of events that might give rise to claims by plaintiffs, specifically, the passive failure by the defendant in Leardi, supra, to do what was necessary to comply with habitability requirements versus an active effort by Enterprise to recover damages from the renter of a vehicle. However, we have disfavored artificial distinctions between action and inaction in the past. See, e.g., Whitney v. Worcester, 373 Mass. 208, 221 (1977) (abandoning “misfeasance-nonfeasance distinction as a relevant factor” in determining municipal immunity because it lacked “real connection with sound reasoning or policy”).
A second distinction made by the court is also unpersuasive: the Leardi case involved misleading apartment lease provisions that would have “acted as a powerful obstacle to a tenant’s exercise of his legal rights.” Ante at 800. By contrast, the court suggests, with respect to the present case, that Enterprise’s contract language was not as serious a deterrent to the exercise of the legal rights of these plaintiffs. Id.
Several problems are apparent with this subtle reasoning. Section 9 does not distinguish for purposes of recovery between injuries that are serious in nature (“powerful obstacle[s] to . . . [the] exercise of . . . legal rights”) and injuries that are less serious. Generally, any actual harm from a deceptive business practice within the meaning of G. L. c. 93A, § 2, will confer private rights pursuant to § 9. See ante at n.20. Furthermore, *805even if § 9 did recognize such a difference, it is not present in the comparison of these cases. The threat created by the improper Leardi lease provisions was their tendency to deceive tenants as to their lawful rights. See Leardi, supra at 156 (lease provision “clearly tends to deceive tenants”). The same is true here. The possibility that the provisions in the Leardi case would have tended also to intimidate tenants from asserting their rights, as suggested today by the court, ante at 799-800, was, perhaps, a secondary concern. However, in this respect the cases are similar also. In the present case, the prospect of protracted and potentially ruinously expensive litigation against a large organization such as Enterprise for the purpose of determining allocation of damages would present a formidable deterrent to a typical consumer who sought to enforce statutory rights. In any event, this entire line of inquiry into the magnitude of the potential injury is unworkable. Reliance on an examination that is so vague and wholly subjective seems inadvisable.
With today’s decision, the case law pertaining to the elements of an action under G. L. c. 93A, § 9, becomes unnecessarily confused. To the extent that today’s decision and the Leardi case can be reconciled at all, they appear to stand for the proposition that private action may accrue from an unlawful business practice where the practice causes only a speculative, theoretical “invasion of a legally protected interest,” except that such an invasion does not occur if it is contingent on affirmative, and not passive, conduct, or if the potential effect of the invasion is not “powerful” in the court’s view. There will inevitably follow more litigation that will generate additional distinctions without differences. The truth is that today Leardi v. Brown, supra, has been overruled as it should be, but sub silentio. While he disagrees with the outcome, Justice Greaney, in his dissent, makes the same observation. Post at 810.
Stare decisis alone will not obviate the need to admit that the accumulation of experience has proved an earlier holding to be ill advised. “No court is infallible . . . .” Stonehill College v. Massachusetts Comm’n Against Discrimination, 441 Mass. 549, 562 (2004). There are myriad opinions where we have over*806ruled earlier decisions after concluding that the holding on an issue is no longer correct.2
Leardi v. Brown, supra, should also be expressly overruled. Its holding diverged markedly from the language of § 9, which plainly requires a showing of injury as we have traditionally understood the concept: proof that the plaintiff has, in fact, been harmed. The Legislature never intended § 9 to allow a plaintiff who has not been adversely affected to recover nominal damages leading to attorney’s fees that may eclipse that damage award many times over. See, e.g., Lord v. Commercial Union Ins. Co., 60 Mass. App. Ct. 309, 313-314 (2004) (reviewing nominal damage award of $25 that resulted in further award of $9,000 in attorney’s fees and $2,170 in litigation costs). The Leardi decision itself acknowledged that § 9 did not authorize “vicarious suits by self-constituted private attomeys-general,” Leardi v. Brown, supra at 161, quoting Baldassari v. Public Fin. Trust, 369 Mass. 33, 46 (1975). Thus, for the reasons stated, while I am convinced that the court’s decision today is correct, *807I respectfully must decline to join so much of the opinion as fails to overrule expressly the holding of Leardi v. Brown.

Of course, there was no showing that either event actually did occur or was likely to occur.


Some of our more recent decisions overruling previous holdings are as follows: Commonwealth v. Cong Due Le, 444 Mass. 431, 432 (2005) (eyewitness identification), overruling in part Commonwealth v. Daye, 393 Mass. 55, 60-63 (1984); Knott v. Racicot, 442 Mass. 314, 322-323 (2004) (sealed contract doctrine), overruling Johnson v. Norton Hous. Auth., 375 Mass. 192, 195 (1978); Callahan v. First Congregational Church of Haverhill, 441 Mass. 699, 708-709 (2004) (congregational church autonomy under Massachusetts law), overruling Antioch Temple, Inc. v. Parekh, 383 Mass. 854, 864, 868 (1981) ; Stonehill College v. Massachusetts Comm’n Against Discrimination, 441 Mass. 549, 562 (2004) (proceeding under G. L. c. 151B, § 5), overruling Lavelle v. Massachusetts Comm’n Against Discrimination, 426 Mass. 332 (1997); Wynn & Wynn, P.C. v. Massachusetts Comm’n Against Discrimination, 431 Mass. 655, 669-670 n.29 (2000) (burdens for mixed-motive discrimination claims under G. L. c. 151B), overruling Trustees of Forbes Library v. Labor Relations Comm’n, 384 Mass. 559, 565-566 (1981); Jean W. v. Commonwealth, 414 Mass. 496, 499 (1993) (Liacos, C.J., concurring) (abolishing tort public duty rule), overruling Dinsky v. Framingham, 386 Mass. 801, 810 (1982) ; Tamerlane Corp. v. Warwick Ins. Co., 412 Mass. 486, 489 (1992) (effective date of notice of cancellation of insurance), overruling Corey v. National Ben Franklin Fire Ins. Co., 284 Mass. 283, 286-287 (1933); Powers v. Wilkinson, 399 Mass. 650, 661-662 (1987) (interpretation of “issue”), overruling Fiduciary Trust Co. v. Mishou, 321 Mass. 615, 635 (1947); Commonwealth v. Crocker, 384 Mass. 353, 359, 361 (1981) (uttering is not lesser included offense of larceny), overruling Commonwealth v. Catania, 377 Mass. 186, 191 (1979); Franklin v. Albert, 381 Mass. 611, 617-620 (1980) (tort discovery rule), overruling Pasquale v. Chandler, 350 Mass. 450, 458 (1966).